Dear Superintendent Picard:
I am in receipt of your request for an Attorney General's opinion concerning the age requirement for entrance into kindergarten and the first grade. You state that you routinely receive calls from public school systems and nonpublic schools regarding the age requirements for kindergarten and first grade. You seek an Attorney General's opinion concerning the following:
If a child attends kindergarten or first grade in a state approved nonpublic school that does not adhere to the same age requirements as mandated by state law, and wishes to transfer to the public school system during the year or at the end of the school year, does the school system have to accept the child or must the child first meet the statutory age requirements?
LSA-R.S. 17:151.3 states the following in pertinent part concerning the entrance age for kindergarten and the exception to this requirement:
      A. Beginning with the 1990-1991 school year and thereafter, each city and parish school system shall provide for and offer, in every school having a first grade or in a parish kindergarten center, full-day kindergarten instruction to each child who is eligible as provided in Subsection B of this Section.
      B. (1) The youngest age at which a child may enter kindergarten provided for in Subsection A of this Section shall be one year younger than the age required for that child to enter first grade as provided by R.S. 17:222(A) or, through the 1995-1996 school year, one year younger than the age required by the city or parish school board pursuant to R.S. 17:222(C)(1).
      (2) However, each city and parish school board, by rule, may provide, for a child younger than the age prescribed by Paragraph (1) of this Subsection to enter kindergarten; provided that such child has been evaluated and identified as gifted in accordance with the regulations of the State Department of Education for such evaluation. Notwithstanding the provisions of R.S. 17:222(A) or (C), any child admitted to kindergarten pursuant to this Paragraph shall be eligible to enter first grade upon successful completion of kindergarten; provided all other applicable entrance requirements have been fulfilled.
      C. (1) Beginning with the 1991-1992 school year and thereafter, every child, as a prerequisite to enrollment in any first grade of a public school, shall have attended at least a full-day public or private kindergarten for a full school year, or shall have satisfactorily passed an academic readiness screening administered by the city or parish school system prior to the time of enrollment for the first grade. Each city or parish school system shall establish the academic readiness level for its first grade based on criteria established by the system.
                             * * *
LSA-R.S. 17:222 provides the following in pertinent part concerning the entrance age for first grade and the exception to this requirement:
      A. The age at which a child may enter the first grade of any public school at the beginning of the public school session shall be six years on or before September thirtieth of the calendar year in which the school year begins.
                             * * *
      C. (2) Beginning with the 1996-1997 school year and thereafter and except as otherwise provided by Paragraph (3) of this Subsection, each city and parish school board shall comply with the provisions of Subsection A of this Section relative to the age at which a child may enter the first grade of any public school at the beginning of the public school session.
      (3) Notwithstanding the provisions of Subsections A and B of this Section, any parish school board in a parish having a population of at least four hundred fifty thousand persons according to the most recent federal decennial census may adopt, by rule, and enforce ages for entrance into first grade in the schools in its system which vary from the provisions of this Section. All children admitted into school as a result of a rule adopted pursuant to this Subsection shall be counted in reports submitted for funding under the Minimum Foundation Program and money allocated pursuant to such program shall be based on the report which includes such children.
It appears that the Legislature has provided one exception to the age requirement for entering kindergarten and one for the entrance to the first grade. LSA-R.S. 17:151.3(B)(2) provides that a city and parish school board may by rule allow a child that has been evaluated and identified as gifted in accordance with the regulations of the State Department of Education to enter kindergarten notwithstanding LSA-R.S. 17:222(A) or (C). Provided the child successfully completes kindergarten pursuant to this exception, the child shall be eligible to enter the first grade. LSA-R.S. 17:222(C)(3) allows a parish school board in a parish having a population of at least four hundred fifty thousand persons according to the most recent federal census to adopt by rule, and enforce ages for entrance into first grade in the schools in its system which vary from the provision of LSA-R.S.17:222(A).
Therefore, if a child attends kindergarten or first grade in a state approved nonpublic school that does not adhere to the same age requirements as mandated by state law, and wishes to transfer to the public school system during the year or at the end of the school year, unless the child meets one of the exceptions as discussed above, the school system cannot accept the child until he or she first meets the statutory age requirements.
I hope this opinion sufficiently addresses your concerns. If I can be of further assistance please let me know.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 BY: BETH CONRAD LANGSTON ASSISTANT ATTORNEY GENERAL
RPIS/BCL/sc
99-263.op